Exhibit 32.2 SECTION Certification Pursuant to 18 U.S.C. Section1350 In connection with the Annual Report of HuntMountain Resources Ltd. (the “Company”) on Form 10-K for the year ended December31, 2008 as filed with the Securities and Exchange Commission (the “SEC”) on or about the date hereof (the “Report”), I, Tim Hunt, President, Chief Executive Officer and Chairman of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. A signed original of this written statement has been provided to the Company and will be retained by the Company and furnished to the SEC or its staff upon request. TIM HUNT Tim Hunt (Principal Financial Officer) Date:November 9, 2010
